                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                  Case No. 20-cv-07623-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER DISMISSING CLAIMS;
                                                 v.                                      DENYING MOTION TO APPOINT
                                   9
                                                                                         COUNSEL; GRANTING EXTENSION
                                  10     ADAM MARLOWE, et al.,
                                                                                         Re: Dkt. Nos. 19, 21
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The court ordered service for two defendants on a claim of excessive

                                  15   force and dismissed the remaining claims and defendants with leave to amend. Plaintiff

                                  16   has filed a second amended complaint.

                                  17                                           DISCUSSION

                                  18          STANDARD OF REVIEW
                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  20   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  21   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  23   may be granted, or seek monetary relief from a defendant who is immune from such

                                  24   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  25   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  27   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  28   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim
                                   1   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                   2   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   3   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   4   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   5   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   6   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   7   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   8   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   9   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                  10   conclusions can provide the framework of a complaint, they must be supported by factual

                                  11   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  12   veracity and then determine whether they plausibly give rise to an entitlement to relief.”
Northern District of California
 United States District Court




                                  13   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  14            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  15   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  16   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  17   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  18            LEGAL CLAIMS
                                  19            Plaintiff alleges that defendants used excessive force against him and that he

                                  20   received improper medical care for his injuries.1

                                  21            The Due Process Clause of the Fourteenth Amendment protects a post-

                                  22   arraignment pretrial detainee from the use of excessive force that amounts to

                                  23   punishment. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989) (citing Bell v. Wolfish,

                                  24   441 U.S. 520, 535-39 (1979)). To prove an excessive force claim under § 1983, a pretrial

                                  25   detainee must show only that the “force purposely or knowingly used against him was

                                  26   objectively unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). “A

                                  27

                                  28   1
                                           It appears plaintiff was a pretrial detainee during the relevant time.
                                                                                         2
                                   1   court must make this determination from the perspective of a reasonable officer on the

                                   2   scene, including what the officer knew at the time, not with the 20/20 vision of hindsight.”

                                   3   Id. “A court (judge or jury) cannot apply this standard mechanically.” Id. “[O]bjective

                                   4   reasonableness turns on the ‘facts and circumstances of each particular case.’” Id.

                                   5   (quoting Graham v. Connor, 490 U.S. at 396).

                                   6          A non-exhaustive list of considerations that may bear on the reasonableness of

                                   7   the force used include “the relationship between the need for the use of force and the

                                   8   amount of force used; the extent of the plaintiff's injury; any effort made by the officer to

                                   9   temper or to limit the amount of force; the severity of the security problem at issue; the

                                  10   threat reasonably perceived by the officer; and whether the plaintiff was actively

                                  11   resisting.” Kingsley, 135 S. Ct. at 2473.

                                  12          Because the Kingsley standard applicable to excessive force claims by pretrial
Northern District of California
 United States District Court




                                  13   detainees is purely objective, it does not matter whether the defendant understood that

                                  14   the force used was excessive or intended it to be excessive. Castro v. Cnty. of Los

                                  15   Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc). A pretrial detainee can prevail

                                  16   by providing “‘objective evidence that the challenged governmental action is not rationally

                                  17   related to a legitimate governmental objective or that it is excessive in relation to that

                                  18   purpose.’” Id. (quoting Kingsley, 135 S. Ct. at 2473-74)) (emphasis in original).

                                  19          A claim for a violation of a pretrial detainee’s right to adequate medical care arises

                                  20   under the Fourteenth Amendment rather than the Eighth Amendment. See Gordon v.

                                  21   County of Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated

                                  22   under an objective deliberate indifference standard.

                                  23                 [T]he elements of a pretrial detainee’s medical care claim
                                                     against an individual defendant under the due process clause
                                  24                 of the Fourteenth Amendment are: (i) the defendant made an
                                                     intentional decision with respect to the conditions under which
                                  25                 the plaintiff was confined; (ii) those conditions put the plaintiff
                                                     at substantial risk of suffering serious harm; (iii) the defendant
                                  26                 did not take reasonable available measures to abate that risk,
                                                     even though a reasonable official in the circumstances would
                                  27                 have appreciated the high degree of risk involved—making the
                                                     consequences of the defendant’s conduct obvious; and (iv) by
                                  28                 not taking such measures, the defendant caused the plaintiff’s
                                                                                      3
                                                     injuries.
                                   1
                                       Id. at 1125. With regard to the third element, a defendant’s conduct must be objectively
                                   2
                                       unreasonable – “a test that will necessarily ‘turn[] on the facts and circumstances of each
                                   3
                                       particular case.’” Id. (citation omitted). The four-part test described in Gordon requires
                                   4
                                       plaintiffs to prove more than negligence, but less than subjective intent – something akin
                                   5
                                       to reckless disregard. Id.
                                   6
                                              Plaintiff states that on June 9, 2019, defendant deputies Marlowe and Tamayo
                                   7
                                       knocked plaintiff to the ground and then grabbed his hands, wrists and arms painfully
                                   8
                                       bending them and causing injuries. He also alleges that he was slammed on the ground
                                   9
                                       injuring his head and later shoved into a doorframe. The case continues with these
                                  10
                                       allegations of excessive force against defendants Marlowe and Tamayo.
                                  11
                                              Plaintiff also states that he was seen by defendant physician’s assistant Martin
                                  12
Northern District of California




                                       one week after the assault. Plaintiff states that Martin became aggressive and painfully
 United States District Court




                                  13
                                       squeezed his hand and wrist that were injured. Docket No. 18 at 10. Plaintiff states
                                  14
                                       Martin ignored his requests to stop but then she stopped the evaluation when he gently
                                  15
                                       pushed her hand away and cried out in pain. Id.
                                  16
                                              The claims against Martin were dismissed with leave to amend to provide more
                                  17
                                       information regarding the allegations of excessive force and failure to provide medical
                                  18
                                       care. Plaintiff was informed that he must provide more information that the pain Martin
                                  19
                                       caused was not related to her exam of his injury in order to provide better medical care.
                                  20
                                       Plaintiff has failed to cure these deficiencies. Plaintiff has failed to plausibly show that
                                  21
                                       while examining his injured hand and wrist, Martin used force that was objectively
                                  22
                                       unreasonable, and it was not related to the examination. Nor has plaintiff shown that
                                  23
                                       Martin denied him adequate medical care. Plaintiff against only presents conclusory
                                  24
                                       allegations that Martin denied proper medical care without providing specific allegations
                                  25
                                       how his rights were violated. A later x-ray showed his hand and wrist were within normal
                                  26
                                       limits without out sign of fracture or dislocation. Docket No. 18 at 45. A small fracture
                                  27
                                       was located and was treated with a splint and anti-inflammatory medication. Id. Plaintiff
                                  28
                                                                                      4
                                   1   has failed to show that Martin demonstrated objective deliberate indifference. To the

                                   2   extent plaintiff alleges Martin failed to conduct a thorough exam, he also states that he

                                   3   prevented Martin from examining his hand and wrist because the exam was painful.

                                   4   These claims are dismissed with prejudice because plaintiff has already been provided

                                   5   an opportunity to amend but he has simply repeated the same allegations from the prior

                                   6   complaint.2 Further amendment would be futile.

                                   7          Plaintiff has also filed a motion to appoint counsel. There is no constitutional right

                                   8   to counsel in a civil case, Lassiter v. Dep't of Social Services, 452 U.S. 18, 25 (1981),

                                   9   and although district courts may "request" that counsel represent a litigant who is

                                  10   proceeding in forma pauperis, as plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does

                                  11   not give the courts the power to make "coercive appointments of counsel." Mallard v.

                                  12   United States Dist. Court, 490 U.S. 296, 310 (1989).
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has held that a district court may ask counsel to represent an

                                  14   indigent litigant only in "exceptional circumstances," the determination of which requires

                                  15   an evaluation of both (1) the likelihood of success on the merits and (2) the ability of the

                                  16   plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                  17   involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff has presented

                                  18   his claims adequately, and the issues are not complex. Therefore, the motion to appoint

                                  19   counsel is denied.

                                  20                                           CONCLUSION

                                  21          1. The amended complaint (Docket No. 18) is the operative complaint in this

                                  22   action. The case continues with the excessive force claims against Marlowe and

                                  23   Tamayo. All other claims and defendants are dismissed with prejudice.

                                  24

                                  25

                                  26   2
                                         The allegations of excessive force and improper medical occurred in June 2019.
                                  27   Plaintiff also presents allegations against Martin for denying medical care in December
                                       2018. This claim is dismissed without prejudice from this action because it does not
                                  28   relate to the incident in the complaint. Plaintiff may file a separate complaint with these
                                       allegations, though the court takes no position if his allegations state a claim.
                                                                                      5
                                   1          2. Plaintiff’s motion to appoint counsel (Docket No. 19) is DENIED. Good cause

                                   2   appearing, it is hereby ordered that defendants’ request for an extension of time (Docket

                                   3   No. 21) is GRANTED and defendants may file a dispositive motion by July 14, 2021. All

                                   4   other aspects of the order of service (Docket No. 9) remain in effect.

                                   5          3. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the

                                   6   court informed of any change of address by filing a separate paper with the clerk headed

                                   7   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   8   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   9   pursuant to Federal Rule of Civil Procedure 41(b).

                                  10          IT IS SO ORDERED.

                                  11   Dated: May 13, 2021

                                  12
Northern District of California
 United States District Court




                                  13                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  14                                                             United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      6
